DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/30/2021 has been entered. Claims 1-20 have been cancelled. Claims 21-40 are new. Claims 21-40 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-30, 33-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman et al. (Pub. No.: US 2020/0281626 A1), in view of Gavlak et al. (Pub. No.: US 2016/0367734 A1), and further in view of Beer (Pub. No.: US 2015/0314050 A1).
	Regarding claim 21, Bateman discloses (fig. 1-7) a device (implant removal device 21) for extracting a semi-viscous or a viscous material (gel 84) from a damaged or a ruptured prosthesis (implant 80) (abstract, ¶ 0022, ln. 3-5), wherein the device comprises:
	A receptacle (hollow container 22) comprising:
	A first end wall (first end 26) and a second end wall (second end 28) spaced from the first end wall (see fig. 1A), wherein the first end wall includes a coupler (nozzle 40) defining a prosthesis material inlet (nozzle opening 50, ¶ 0029, ln. 3-6) and the second end wall includes a vacuum connector (connector port 60) defining a vacuum lumen (internal opening 63) formed along an axis (connector axis 65) through the vacuum connector (see fig. 4A, ¶ 0045, ln. 1-4), and
	A hollow body (middle portion 24) extending from and unitary with the one of the first and second end walls (see fig. 4, hollow body is unitary with second end wall ¶ 0037, ln. 6-9), wherein the hollow body and the other of the first and second walls together device a first interior space (see fig. 4 interior space close to first end wall 26) and a second interior space (see fig. 4 interior space close to second end wall 28);
	Wherein the connector is operatively connected to a source of vacuum (¶ 0042, ln. 3-6, ¶ 0059, ln. 4-12) effective for drawing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis into the material inlet (¶ 0043, ln. 4-14) for containing the semi-viscous or the viscous material and the damaged or the ruptured 
	Bateman fails to disclose a plate defining a first side and a second side spaced from the first side, wherein the plate is disposed within a hollow portion of the other of the first and second end walls, wherein one of the first and second interior spaces is located within the hollow body adjacent one of the first and second sides of the plate and the other of the first and second interior spaces is located adjacent the other of the first and second sides of the plate, and wherein the plate defines a plurality of apertures dimensioned and configured to be effective for preventing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis from clogging the lumen; and 
	a tube having one end portion disposed in the material inlet and having opposite end portion dimensioned and configured for insertion into an implant pocket containing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis, wherein the tube is used for extraction of the semi-viscous or the viscous material and also the damaged or the ruptured prosthesis from the implant pocket.  
	Gavlak teaches (fig. 10B) a manifold for a suction device and thus in the same field of endeavor comprising a plate (disk filter element 1001) defining a first side and a second side spaced from the second side (see fig. 10B), wherein, a first interior space is located within a hollow body adjacent the first side of the plate and the second interior space is located adjacent the second side of the plate (see fig. 10B), wherein the plate defines a plurality of apertures (see fig. 10B, ¶ 0074, ln. 14-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bateman such that it includes 
	Further, Gavlak discloses that the plate traps solid or semi-solid waste (¶ 0052, ln. 9-11). Thus, including the plate of Gavlak into the device of Bateman provides the plate with the plurality of apertures dimensioned and configured to be effective for preventing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis from clogging the lumen. 
	Beer teaches (fig. 2A-2B) a surgical suction device (200) in the same field of endeavor comprising a tube (tip 150) having one end portion (end 254) disposed in a material inlet (120) (see fig. 2B, ¶ 0090, ln. 1-4) and having an opposite end portion (end 253) dimensioned and configured for insertion into a surgical site (¶ 0043, ln. 1-5). 
While Beer does not teach that the opposite end portion is “dimensioned and configured for insertion into an implant pocket containing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis”, Beer teaches that a variety of tube shapes may be used depending on the nature of the surgical site, to allow material to be efficiently and safely extracted from the subject (¶ 0073, ln. 5-9). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the opposite end portion such that it is configured for dimension into an implant pocket containing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis in order to allow material to be efficiently and safely extracted from the subject (Beer, ¶ 0073, ln. 5-9).

	Regarding claim 22, Bateman discloses wherein the receptacle has a wall thickness effective for preventing a collapse under vacuum pressure (¶ 0052, ln. 16-20), which would cause the receptacle to be unusable for extracting the semi-viscous or the viscous material and the damaged or the ruptured prosthesis from the implant pocket.	
	Regarding claim 23, Bateman discloses wherein the prosthesis is a silicone implant (abstract). 
	Regarding claim 24, Bateman discloses wherein the prosthesis is a silicone implant (abstract).
	Regarding claim 26, Bateman discloses wherein the receptacle is made from a rigid plastic material (¶ 0052, ln. 16-19, ¶ 0053, ln. 1-4). 
	Regarding claim 27, Bateman discloses wherein the rigid plastic material is clear (¶ 0052, ln. 6-7).
	Regarding claim 28, Bateman in view of Gavlak and further in view of Beer fail to 
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 29, Bateman discloses (fig. 1A) wherein the hollow body defines an oval shaped or oblong exterior peripheral surface (¶ 0023, ln. 4-7).
	Regarding claim 30, Bateman discloses (fig. 1A) wherein the hollow body defines a sidewall (exterior container surface 34) having a shape selected from the group consisting of an oblong shape, an ovoid shape (¶ 0023, ln. 4-7), a spheroid shape, a rhomboid shape, an amorphic shape, and a predefined shape.  
	Regarding claim 33, Bateman discloses (fig. 2-4) wherein an inner surface (interior nozzle surface 44) of the receptacle includes a lubricous coating (110) selected from the group consisting of a hydrophilic lubricant coating (¶ 0054, ln. 1-12)  a silicone based coating, and a preselected adhesion-resistant coating, wherein the amount of 
	Regarding claim 34, Bateman discloses (fig. 1-7) a device (implant removal device 21) for enabling a surgeon to perform a surgical procedure comprising explantation of a semi-viscous or a viscous material (gel 84) from a damaged or ruptured prosthesis (implant 80) (abstract, ¶ 0022, ln. 3-5), wherein the device comprises:
	A receptacle (hollow container 22) comprising:
		A first end wall (first end 26) and a second end wall (second end 28) spaced from the first end wall (see fig. 1A), wherein the first end wall includes a coupler (nozzle 40) defining a prosthesis material inlet (nozzle opening 50, ¶ 0029, ln. 3-6) and the second end wall includes a vacuum connector (connector port 60) defining a vacuum lumen (internal opening 63) formed along an axis (connector axis 65) through the vacuum connector (see fig. 4A, ¶ 0045, ln. 1-4), and
		A hollow body (middle portion 24) extending from and unitary with the one of the first and second end walls (see fig. 4, hollow body is unitary with second end wall ¶ 0037, ln. 6-9), wherein the hollow body and the other of the first and second walls together device a first interior space (see fig. 4 interior space close to first end wall 26) and a second interior space (see fig. 4 interior space close to second end wall 28);
	Wherein the connector is operatively connected to a source of vacuum (¶ 0042, ln. 3-6, ¶ 0059, ln. 4-12) effective for drawing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis into the material inlet (¶ 0043, ln. 4-14) for 
	Bateman fails to disclose a plate defining a first side and a second side spaced from the first side, wherein the plate is disposed within a hollow portion of the other of the first and second end walls, wherein one of the first and second interior spaces is located within the hollow body adjacent one of the first and second sides of the plate and the other of the first and second interior spaces is located adjacent the other of the first and second sides of the plate, and wherein the plate defines a plurality of apertures dimensioned and configured to be effective for preventing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis from clogging the lumen; and 
	a tube having one end portion securely disposed within the material inlet and having an opposite end portion sized and configured for insertion into an implant pocket containing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis, wherein the tube is used by the surgeon to perform a surgical procedure that includes not only the explantation of the semi-viscous or the viscous material from the implant pocket of a patient but also the explantation of the damaged or the ruptured prosthesis from the implant pocket of the patient. 
	Gavlak teaches (fig. 10B) a manifold for a suction device and thus in the same field of endeavor comprising a plate (disk filter element 1001) defining a first side and a second side spaced from the second side (see fig. 10B), wherein, a first interior space is located within a hollow body adjacent the first side of the plate and the second interior space is located adjacent the second side of the plate (see fig. 10B), wherein the plate 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bateman such that it includes the plate taught by Gavlak disposed within a hollow portion of the other of the first and second end walls in order to trap solid or semi-solid waste (Gavlak ¶ 0052, ln. 9-11) such as the ruptured prosthesis such that the vacuum connector does not get clogged. 
	Further, Gavlak discloses that the plate traps solid or semi-solid waste (¶ 0052, ln. 9-11). Thus, including the plate of Gavlak into the device of Bateman provides the plate with the plurality of apertures dimensioned and configured to be effective for preventing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis from clogging the lumen. 
	Beer teaches (fig. 2A-2B) a surgical suction device (200) in the same field of endeavor comprising a tube (tip 150) having one end portion (end 254) securely disposed within a material inlet (120) (see fig. 2B, ¶ 0090, ln. 1-4) and having an opposite end portion (end 253) sized and configured for insertion into a surgical site (¶ 0043, ln. 1-5), wherein the tube is used by the surgeon to perform a surgical procedure that includes explantation of fluids and tissue (¶ 0064) from the surgical site. 
While Beer does not teach that the opposite end portion is “sized and configured for insertion into an implant pocket containing the semi-viscous or the viscous material and the damaged or the ruptured prosthesis”, Beer teaches that a variety of tube shapes may be used depending on the nature of the surgical site, to allow material to be efficiently and safely extracted from the subject (¶ 0073, ln. 5-9). Thus it would have been obvious to one of ordinary skill in the art 
Further, while Beer does not teach “wherein the tube is used by the surgeon to perform a surgical procedure that includes not only the explantation of the semi-viscous or the viscous material from the implant pocket of a patient but also the explantation of the damaged or the ruptured prosthesis from the implant pocket of the patient,” this limitation of claim 1 relates to the function and intended use of the system, which, in this case, imparts no further limitations on the structure of the device. Beer teaches that the device removes biological materials or surgical debris, for example fluids and tissue (¶ 0064) which is similar to prosthesis material such as viscous silicone gel and is thus capable of being used by the surgeon to perform a surgical procedure that includes not only the explantation of the semi-viscous or the viscous material from the implant pocket of a patient but also the explantation of the damaged or the ruptured prosthesis from the implant pocket of the patient and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	Regarding claim 35, Bateman discloses wherein the receptacle has a wall thickness effective for preventing a collapse under vacuum pressure that would cause the receptacle to be unusable for extracting the semi-viscous or the viscous material and the damaged ruptured prosthesis from the implant pocket (¶ 0052, ln. 1-6, 12-20). 
claim 36, Bateman discloses wherein the receptacle is made from a rigid plastic material (¶ 0052, ln. 16-19, ¶ 0053, ln. 1-4). 
	Regarding claim 37, Bateman discloses wherein the rigid plastic material is clear (¶ 0052, ln. 6-7).
	Regarding claim 40, Bateman discloses (fig. 2-4) wherein an inner surface (interior nozzle surface 44) of the receptacle includes a lubricous coating (110) selected from the group consisting of a hydrophilic lubricant coating (¶ 0054, ln. 1-12)  a silicone based coating, and a preselected adhesion-resistant coating, wherein the amount of lubricous coating on the inner surface of the receptacle is effective for preventing adhesion of the semi-viscous or the viscous material to the inner surface of the receptacle (¶ 0055, ln. 1-9).
	
	Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman in view of Gavlak and further in view of Beer as applied to claim 24 and 35 above, and further in view of Hartwell et al. (Pub. No.: US 2011/0172616 A1).
	Regarding claim 25, Bateman in view of Gavlak and further in view of Beer fail to teach wherein the receptacle is made from a flexible material. 
	Hartwell teaches (fig. 1-2) a device that undergoes suction (¶ 0028, ln. 1-3) and thus in the same field of endeavor comprising a receptacle (fluid trap 10), wherein the receptacle is made from a flexible material (¶ 0019, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Bateman in view of 
	Regarding claim 38, Bateman in view of Gavlak and further in view of Beer fail to teach wherein the receptacle is made from a flexible material. 
	Hartwell teaches (fig. 1-2) a device that undergoes suction (¶ 0028, ln. 1-3) and thus in the same field of endeavor comprising a receptacle (fluid trap 10), wherein the receptacle is made from a flexible material (¶ 0019, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Bateman in view of Gavlak and further in view of Beer such that it is made from a flexible material, as taught by Hartwell, in order to reduce transport and storage requirements of the receptacle (Hartwell ¶ 0019, ln. 3-7). 	

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bateman in view of Gavlak and further in view of Beer as applied to claim 21 above, and further in view of Armstrong et al. (Pub. No.: US 2013/0310809 A1).
	Regarding claim 31, Bateman discloses (fig. 4-4A, 6) wherein the vacuum connector defines a nib-like extension (see fig. 4) operatively connected via a flexible vacuum tube to the source of vacuum (see fig. 6, ¶ 0042, ln. 1-7).
	Bateman in view of Gavlak and further in view of Beer fail to teach that the vacuum connector defines an elongated frustoconical extension. 
	Armstrong teaches (fig. 4A) a device operating under reduced pressure 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum connector of Bateman in view of Gavlak and further in view of Beer such that it defines an elongated frustoconical extension, as taught by Armstrong as such frustoconical shaped connections are suitable for connection to a tube (Armstrong ¶ 0079, ln. 14-16).

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman in view of Gavlak and further in view of Beer, as applied to claims 21 and 36 above, and further in view of Budyansky et al. (Pub. No.: US 2015/0045799 A1). 
	Regarding claim 32, Bateman in view of Gavlak and further in view of Beer fail to teach wherein a surface of the receptacle includes a plurality of graduated markings configured to indicate a volume of an amount of the semi-viscous or the viscous material contained and a volume of the damaged or the ruptured prosthesis contained within the receptacle.  
	Budyansky teaches (fig. 1) a device (1) for suction and thus in the same field of endeavor wherein a surface of the receptacle (2) includes a plurality of graduated markings configured to indicate a volume of a collected material contained within the receptacle (¶ 0035, ln. 29-32). 

	Regarding claim 39, Bateman in view of Gavlak and further in view of Beer fail to teach wherein a surface of the receptacle includes a plurality of graduated markings configured to indicate a volume of an amount of the semi-viscous or the viscous material contained and a volume of the damaged or the ruptured prosthesis contained within the receptacle.  
	Budyansky teaches (fig. 1) a device (1) for suction and thus in the same field of endeavor wherein a surface of the receptacle (2) includes a plurality of graduated markings configured to indicate a volume of a collected material contained within the receptacle (¶ 0035, ln. 29-32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a surface of the receptacle of Bateman in view of Gavlak and further in view of Beer such that it includes the graduated markings of Budyanksy such a volume of an amount of the semi-viscous or the viscous material contained and a volume of the damaged or the ruptured prosthesis contained within the receptacle is indicated in order to allow the user to measure how much material has been removed (Budyansky ¶ 0035, ln. 31-32). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because claims 1-20 have been cancelled and new claims 21-40 rely on a new grounds of rejection not previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEAGAN NGO/Examiner, Art Unit 3781   
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781